Citation Nr: 0114547	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder involving tear of anterior body of lateral meniscus.

2.  The propriety of the initial 20 percent evaluation 
assigned for traumatic L3-4 Grade I spondylolisthesis with 
low back pain syndrome.

3.  The propriety of the initial noncompensable evaluation 
assigned for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1997.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in January 1998 
and November 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board notes that the veteran has appealed the initial 
ratings assigned for the low back disability and pes planus 
following the grant of service connection for each of those 
conditions.  In light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board 
has recharacterized the issues as ones involving the 
propriety of the initial evaluations assigned.

The Board's decision on the claim for service connection for 
a bilateral knee disorder is set forth below.  However, the 
claims for higher initial evaluations for a low back 
disability and for pes planus are addressed in the remand 
following the decision.


FINDING OF FACT

Although there is no specific evidence of in-service knee 
injury or chronic disability, the veteran has asserted 
experiencing knee pain in and since service, and a private 
physician has linked the veteran's current tear of the 
anterior body of the lateral meniscus of the right knee to 
reported parachuting activities in service; there is no 
contrary evidence of record.  

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a bilateral knee condition, involving meniscal tear of 
the anterior body, was incurred during active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 1110, 1131  
(West 1991); 38 C.F.R. § 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
treatment or diagnosis of a bilateral knee condition 
involving a meniscus tear.  The only record of treatment 
pertaining to the knee reflects a January 1990 diagnosis of 
tendonitis.  Subsequent examination of the veteran's knee was 
normal.  The veteran's separation examination in January 1997 
was negative for any pertinent knee disability.  A medical 
board report dated in February 1997 does not include any 
reference to the veteran's knee, but does indicate that the 
veteran was then an E-6 infantryman, and that the veteran's 
low back problem (which was, subsequently, service 
connected), was "now preventing him from pursuing an active 
parachutist career." 

On VA examination in December 1997, the veteran stated that 
he was told that the had damaged cartilage in the knees from 
running and jumping.  He complained of trouble bending his 
knees when it rains.  He also complained of swelling and 
locking.  Musculoskeletal examination revealed no bone or 
joint deformities.  There was no soft tissue swelling, 
redness, or increased heat of the joints of the extremities.  
Knee deep tendon reflexes were plus one on the right and plus 
two on the left.  The veteran was able to stand on toes and 
heels but could not squat to the haunches apparently because 
of low back and knee discomfort.  There was no asymmetry with 
corresponding muscle groups of the lower limbs and no 
difference in length of the lower limbs.  Knee extension was 
0 degrees bilaterally and knee flexion was 125 degrees on the 
right and 135 degrees on the left.  McMurray's sign was 
negative bilaterally and there was no laxity of the cruciate 
or collateral ligaments.  However the patellar grinding test 
was positive bilaterally with the veteran making facial 
expressions of discomfort.  There was also some roughness of 
the bearing surfaces the patellae.  X-rays of the knees 
showed bone density was within normal limits and there was no 
evidence of fracture, dislocation or effusion.  The diagnosis 
was bilateral chondromalacia patellae.  

A private treatment report dated in September 1998 noted the 
veteran's history as a paratrooper in service.  The veteran 
reported that he made approximately 40 to 50 jumps.  His 
current complaint was of bilateral knee pain, which was 
present medially and laterally when standing.  He limped 
periodically and the pain wakes him 1 to 2 times a week.  He 
stated that steps tend to bother him and periodically his 
knees catch.  On examination there was some swelling on the 
lateral joint lines.  The knees were puffy without definite 
effusion.  Lachmann's testing was negative and there was no 
medial or lateral instability and no patellofemoral crepitus.  
X-rays of the knees were negative for any definite 
abnormalities.  

Subsequent examination in December 1998 revealed the veteran 
had prominent joint line masses, which were either an 
osteophyte or a cyst on the lateral joint line, with 
tenderness over these areas.  A MRI of the right knee showed 
a small to moderate nondisplaced horizontal predominately 
intra-substance tear of the anterior body.  A radial tear 
involving the anterior body of the left knee also was shown.

On subsequent examination for VA in February 1999, the 
veteran gave a history of parachuting while in service.  On 
evaluation the right knee range of motion was 90 degrees and 
painful and extension was to 0 degrees, also with pain.  
Range of motion of the left knee was 0 to 110 degrees with 
pain on motion.  There was no appreciable draw noted or 
McMurray's sign.  On neurologic examination lower extremity 
motor function was within normal limits at 5/5 and sensation 
was also within normal limits.  Right and left deep tendon 
reflexes on the knee were 1+.  The diagnosis was right knee 
condition revealing tear of the anterior body on the lateral 
meniscus and left knee condition revealing meniscal tear 
involving the anterior body.  

In July 1999, the veteran was issued braces for both knees by 
his private physician.  

In his VA Form 9, dated in January 2000 the veteran indicated 
that even with the knee braces he still experienced pain on 
movement, instability of station, swelling and interference 
with sitting, standing and weight-bearing.  

Also of record is a statement dated in June 2000 from private 
physician, R. M. Robinson, M.D., indicating that he had 
evaluated the veteran in 1998 and again in June 2000.  Dr. 
Robinson noted the veteran had positive MRI finding for 
meniscal tears in the both knees as well as symptoms 
consistent with meniscal tears.  Dr. Robinson opined that the 
veteran's signs, symptoms and MRI findings were consistent 
with injuries from jumping out of planes as a paratrooper.  

In March 2001, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Board Member at the RO.  The veteran 
testified that he complained of bilateral knee pain at 
separation in June 1997 and that he has had pain since that 
time.  He also testified that he was subsequently fitted for 
knee braces by his private physician.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which eliminates the well-grounded claim 
requirements, and contains revised notice provisions and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  However, for the reasons expressed below, 
and in light of the Board's allowance of this claim, no 
further action with respect to the new law is warranted.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be established for a chronic 
condition diagnosed during service, or for certain 
conditions, within an applicable presumption period.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  Alternatively, service connection may 
be established by (a) evidence that a condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5107(b) (2000); 38 C.F.R. 
§ 3.102 (2000).  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

After a careful review of the evidence of record in light of 
the above-cited legal authority, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for bilateral knee condition involving 
meniscal tears of the anterior body is warranted.  

The veteran asserts that his bilateral knee condition was 
caused by his activities as a paratrooper in service.  
Service medical records contain only a single incidence of 
treatment for right knee tendonitis.  There was no history of 
injury and no specific diagnosis was given.  Furthermore, the 
veteran's separation examination did not note the presence of 
a bilateral knee disability.  Thus, the objective evidence 
does not establish a specific in-service right knee injury or 
chronic right knee condition in service.  

The Board notes, however, that VA examination conducted in 
1997, just a few months after discharge, culminated in a 
diagnosis of bilateral chondromalacia patellae.  While the 
available service records do not specifically establish that 
the veteran was, in fact, a paratrooper for any period of 
time, as indicated above, a medical board report includes 
references to both the veteran's status as an infantryman, 
and his parachuting activities in service.  Moreover, the 
veteran has asserted experiencing pain in the knees in and 
since service.  Finally, the June 2000 private medical 
opinion provides some support for the veteran's assertion of 
service incurrence required for service connection.  Although 
there is no official record of a bilateral knee injury, the 
veteran's private physician concluded that the veteran's 
signs and symptoms were consistent with injuries from jumping 
out of planes as a paratrooper.  There is no contrary medical 
or other evidence of record.

Thus, under the circumstances of this case, the Board finds 
that, although the veteran's current right knee condition was 
not diagnosed until 1998, the record presents a reasonable 
basis for concluding that such condition was incurred during 
the veteran's active military service.  


ORDER

Service connection for a bilateral knee condition involving 
tear of the meniscus of the anterior body is granted.





REMAND

Based on in-service treatment and Compensation and Pension 
examinations in December 1997 and February 1999 the RO 
granted service connection for low back disability and pes 
planus and assigned 20 percent and noncompensable ratings 
respectively.

The veteran's service-connected low back disability is 
evaluated under the provisions of Diagnostic Code 5293, for 
intervertebral syndrome.  Although during the course of this 
appeal, the veteran has been afforded VA examinations of his 
low back, the Board finds them insufficient for evaluation 
purposes.  A review of the examination reports indicate that 
neither examiner expressed an opinion as to whether pain 
could significantly limit functional ability of the lumbar 
spine during flare-ups or when used repeatedly over a period 
of time.  However, findings in this regard would be helpful 
in assessing the overall severity of the veteran's back 
disability.  See 38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) (directing that, in 
evaluating a musculoskeletal disability rated on the basis of 
limitation of motion, VA should consider, in addition to the 
applicable rating criteria, the extent of functional loss due 
to pain, weakness, fatigability, and incoordination, to 
include with repeated use and/or during flare-ups).  See also 
VAOPGCPREC 36-97 (December 12, 1997) (holding that, as 
Diagnostic Code 5293 is predicated, in part, upon limitation 
of motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under that diagnostic code).  
Findings specific to all neurological symptoms, and the 
persistence of such symptoms would also be helpful in 
evaluating the veteran's disability under Diagnostic Code 
5293.

The Board finds also that the report of the most recent 
examination of record, in December 1997, is vague in that the 
objective findings specifically related to the service-
connected pes planus disability are minimal.  Thus the 
examination does not describe the veteran's disability in 
light of the criteria established by the pertinent diagnostic 
code.  Therefore, it is not possible, based on this 
examination, to properly evaluate the extent and degree of 
severity of the veteran's service-connected pes planus.  The 
Board also notes that the veteran testified that he has 
intense pain in both arches on prolonged standing or walking 
and that his feet require orthotics which do not alleviate 
his symptoms.  In his September 2000 substantive appeal, he 
also indicated that he requested rescheduling of an 
examination that was scheduled for March 2000, but that he 
has not been rescheduled for one.  

Under these circumstances, the Board finds that the veteran 
should undergo further examination to obtain findings 
pertinent to evaluating each of the disabilities under 
consideration.  The appellant is hereby advised that failure 
to report to any scheduled VA examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
specifically include any from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain outstanding pertinent medical records from 
any other source(s) or facility(ies) identified by the 
veteran. 

The Board also notes that prior to the veteran's Board 
hearing, additional evidence was received in January 2001.  
No written waiver of RO jurisdiction accompanied the 
evidence.  Although the veteran has indicated that this 
evidence is pertinent to the claim pertaining to hypertension 
that is not currently in appellate status (and, by inference, 
unrelated to the claims currently on appeal), the Board's 
review of these records indicates that some of the records 
contain references to both the veteran's low back and pes 
planus.  Thus, readjudication of the claims on appeal should 
also include consideration of this evidence.  

Finally, in adjudicating each claim for a higher evaluation, 
the RO must consider whether "staged rating," (i.e., 
assignment of different ratings for different periods of time 
based on the facts found) pursuant to the Fenderson decision, 
cited to above, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  
1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

3.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination of his low 
back.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and any consultations deemed necessary 
should be accomplished.  Moreover, all 
clinical findings should be reported in 
detail.  

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

Further, the examiner should identify, 
and provide comment as to the persistency 
of all neurological symptoms associated 
with the low back, to include symptoms 
compatible with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc(s).  

Finally, in providing an assessment as to 
the overall severity of the service-
connected low back disability, the 
examiner should comment upon the impact 
of that disability on the appellant's 
ability to engage in substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  Also after all evidence received 
pursuant to the development requested in 
paragraphs 1 and 2, above, is associated 
with the claims file, the RO should 
arrange for the veteran to undergo an 
appropriate VA examination of his feet.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and any consultations deemed necessary 
should be accomplished.  Moreover, all 
clinical findings should be reported in 
detail.  

The examination report should include a 
detailed account of all manifestations of 
the disability found to be present.  
Specifically, mention should be made as 
to evidence of weight-bearing line over 
or medial to the great toe, inward bowing 
of the tendo achillis, pain on 
manipulation or use or any other 
manifestations of the disability as 
defined by appropriate rating criteria 
under Diagnostic Code 5276.  The examiner 
should also indicate whether the 
veteran's symptoms are improved with the 
use of orthotics.  

Finally, in providing an assessment as to 
the overall severity of the service-
connected pes planus, the examiner should 
comment upon the impact of that 
disability on the appellant's ability to 
engage in substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claims for 
higher evaluations for service-connected 
spondylolisthesis and for pes planus in 
light of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the appellant fails 
to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  If either claim is 
considered on the merits, the RO must 
consider, as regards the claim for a 
higher initial evaluation for low back 
disability, the extent of functional loss 
due to pain and other factors, to include 
with repeated use and during flare-ups; 
and, as regards each claim, whether 
"staged rating" is appropriate.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

9.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



